Exhibit 10.1

 

 



EXECUTION VERSION

 

 

STIPULATION BY AND AMONG DEBTORS, AD HOC COMMITTEE OF UNSECURED NOTEHOLDERS AND
SILO ENERGY, LLC

 

Bonanza Creek Energy, Inc. and its subsidiaries that are debtors and debtors in
possession in these cases (collectively, the “Debtors”),1 the Ad Hoc Committee
of Unsecured Noteholders (the “Ad Hoc Committee”) and Silo Energy, LLC (“Silo”
and together with the Debtors and the Ad Hoc Committee, the “Parties”) stipulate
as set forth below.

 

WHEREAS, on December 23, 2016, each of the Debtors and the Ad Hoc Committee
entered into that certain Restructuring Support and Lock-Up Agreement (the
“Restructuring Support Agreement”);

 

WHEREAS, on January 4, 2017 (the “Petition Date”), each of the Debtors filed a
voluntary petition with the United States Bankruptcy Court for the District of
Delaware (the “Court”) for relief under title 11 of the United States Code (the
“Bankruptcy Code”);

 

WHEREAS, before the Petition Date, the Debtors began the solicitation of votes
on Debtors’ Joint Prepackaged Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code

 

[D.I. 20] (as may be amended, supplemented or otherwise modified from time to
time, the “Prepackaged Plan”);

 

WHEREAS, the Debtors continue to operate their businesses and manage their
properties as debtors in possession pursuant to section 1107(a) and 1108 of the
Bankruptcy Code;

 

WHEREAS, Debtor Bonanza Creek Energy Operating Company, LLC (“BCEOC”) and Silo
are parties to that certain Agreement Regarding the Term Purchase of Crude Oil
from

 

 

[image_001.jpg]

 

1 The Debtors and debtors in possession in these cases and the last four digits
of their respective Employer Identification Numbers are: Bonanza Creek Energy,
Inc. (0631), Bonanza Creek Energy Operating Company, LLC (0537), Bonanza Creek
Energy Resources, LLC (6378), Holmes Eastern Company, LLC (5456), Rocky Mountain
Infrastructure, LLC (6659), Bonanza Creek Energy Upstream LLC (6378) and Bonanza
Creek Energy Midstream, LLC (6378). The Debtors’ mailing address is 410 17th
Street, Suite 1400, Denver, Colorado 80202.

 

 

 

 

Bonanza Creek Energy Operating Company, LLC to Silo Energy, LLC, dated as of
October 8, 2014, by and between BCEOC and Silo (the “Silo Agreement”);

 

WHEREAS, the Parties agreed to a settlement, the terms of which are set forth in
a settlement term sheet (the “Term Sheet”), a copy of which was filed as Exhibit
1 to the Certification of Counsel filed on January 26, 2017 [D.I. 174]; and

 

WHEREAS, pursuant to the Term Sheet, the Debtors and Silo agreed to promptly,
but no later than February 1, 2017, enter into this Stipulation.

 

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the Parties:

 

1.             This Stipulation shall become effective immediately upon
execution by or on behalf of each of the Parties.

 

2.             Silo shall have and be entitled to, without the need for
executing or delivering additional documents, filing of a proof of claim, or
entry of additional orders of the Bankruptcy Court other than the order
approving this Stipulation, a general unsecured claim against BCEOC (the “Silo
Claim”), which claim shall be allowed in the amount of $75,000,000. Silo shall
receive a distribution of New Common Stock (as defined in the Prepackaged Plan)
on account of such claim, unless the Debtors elect to provide such distribution
in the form of cash by delivering a written notice of such election to Silo
(with a copy to counsel to Silo) on or before five (5) days before the Effective
Date (as defined in the Prepackaged Plan) in the amount of $2,700,000, which the
Parties agree is the value of the distribution to be provided to Silo in
satisfaction of the Silo Claim under Class 2D under the Prepackaged Plan.

 

3.             If, after execution of the Stipulation, the Prepackaged Plan is
modified, amended or changed, either through agreement, judicial determination
or order of the Bankruptcy Court, to

 

 

2 

 

increase the distribution provided to creditors classified in Class 2D under the
Prepackaged Plan, the Debtors shall provide Silo with additional New Common
Stock unless the Debtors elect to pay such distribution in cash by delivering
written notice to Silo (with a copy to counsel to Silo) on or before five (5)
days before the Effective Date, in the amount of the proportionate increase Silo
would receive in respect of the Silo Claim under such modified, amended or
changed Prepackaged Plan.

 

4.             Silo (a) shall retain the $5,034,516 payment (the “Adequate
Assurance Payment”), (b) shall not be required to turn over the $8,737,539.58
payment the Debtors believe is due to BCEOC for the volumes of crude oil
previously delivered to Silo by BCEOC during the month of December 2016 (the
“January Payment”) and (c) on the Effective Date, shall receive and the Debtors
will release any right, title, and interest to the Adequate Assurance Payment
and the January Payment.

 

5.The Debtors shall pay $4,527,944.42 in cash to Silo on the Effective Date.

 

6.             The Debtors shall pay Silo’s reasonable and documented
professional fees and expenses on the Effective Date.

 

7.             Effective on the Effective Date, the Silo Agreement shall be
deemed to be duly terminated in accordance with its terms, null and void, and of
no further effect.

 

8.             On the Effective Date, Silo shall waive and release its right to
assert or seek payment of any administrative expense claim against any of the
Debtors under section 503 of the Bankruptcy Code, or any other claim (except for
the Silo Claim and the obligations due and owing under this Stipulation) against
the Debtors.

 

9.            If this Stipulation is terminated, notwithstanding paragraph 4 of
this Stipulation, all rights and remedies with respect to the January Payment,
the Adequate Assurance

 

 

3 

 

Payment, and the Silo Agreement (including the size and priority of the Silo
Claim) are reserved in all respects, and no action or inaction by any party
shall waive or prejudice the rights of any Party, and, until the Stipulation is
terminated, neither BCEOC nor Silo will issue any notice to cure any material
breach of the Silo Agreement.

 

10.           If the Stipulation is terminated pursuant to paragraphs 14 or 15
of this Stipulation, the 9019 Motion (as defined below) is not approved at or
prior to the hearing to consider confirmation of the Plan, or confirmation of
the Prepackaged Plan does not occur in a manner consistent with the Stipulation,
the rights of the Parties will revert to status quo in effect as of January 21,
2017, and, for the avoidance of doubt, all days from and including January 21,
2017 through and including the date of the termination of the Stipulation shall
toll and not be counted for purposes of any deadlines or notice periods
prescribed under the Silo Agreement.

 

11.           The Debtors shall by February 3, 2017, file a motion pursuant to
Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “9019 Motion”), in
form and substance reasonably acceptable to the Debtors and Silo, seeking
approval by the Court of this Stipulation.

 

12.           The Ad Hoc Committee and its members (a) will support approval of
the Stipulation and otherwise not encourage any person not to support approval
of the Stipulation and (b) will not take any action inconsistent with the Term
Sheet or the Stipulation.

 

13.           Silo shall (a) support the Prepackaged Plan, as such Prepackaged
Plan may be amended in any manner not inconsistent with the terms of the
Stipulation, (b) timely complete and submit a ballot voting the full amount of
the Silo Claim to accept the Prepackaged Plan and not opt out of the releases
provided in the Prepackaged Plan, (c) not transfer the Silo Claim without the
consent of the Debtors, (d) support any amended Prepackaged Plan that is not

 

 

4 

 

inconsistent with the terms of the Stipulation, (e) not, and shall not encourage
any other party, to file any pleadings or participate in any hearings before the
Court, except to the extent the Debtors or another party are seeking relief
inconsistent with this Stipulation and

 

(f) agree that its previously filed objection to the relief sought in certain of
the Debtors’ first day motions will be deemed withdrawn.

 

14.           If (a) there is any material amendment or modification to the
Prepackaged Plan, or the Prepackaged Plan is withdrawn, after entry into this
Stipulation but before confirmation of the Prepackaged Plan (i) without Silo’s
consent, (ii) in a manner materially inconsistent with this Stipulation, and
(iii) in a manner that materially adversely affects or impacts Silo, or (b)
BCEOC sells all or substantially all of its assets, Silo may, in its sole
discretion, terminate its obligations under the Stipulation and, subject to
paragraph 10 of this Stipulation, the rights of the Parties will revert to the
status quo in effect as of January 21, 2017.

 

15.           If the Restructuring Support Agreement terminates in accordance
with its terms, the Ad Hoc Committee may, in its sole discretion, terminate its
obligations under this Stipulation and, subject to paragraph 10 of this
Stipulation, the rights of the Parties will revert to the status quo in effect
as of January 21, 2017.

 

16.           Each Party shall cooperate with each other Party and take such
actions as are reasonably necessary to consummate the transactions under this
Stipulation, obtain approval of this Stipulation and confirmation of the
Prepackaged Plan consistent with this Stipulation.

 

17.           Effective as of the Effective Date, and without the need for
execution and delivery of additional documentation, except for the Silo Claim
and the obligations due and owing under this Stipulation, Silo hereby finally
and forever and unconditionally releases and discharges the Debtors, the
reorganized Debtors and such entities’ current and former affiliates,
subsidiaries,

 

 

5 

 

officers, directors, managers, principals, employees, shareholders, agents,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals (collectively, the “Debtor Related
Parties”) from any and all claims, demands, actions, causes and rights of
action, lawsuits, debts, sums of money, accounts, covenants, contracts,
controversies, agreements, obligations, promises, trespasses, damages,
judgments, executions, losses, and liabilities of any kind or nature whatsoever,
whether at law, in equity, or otherwise, whether known or unknown, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, hidden or
concealed, disputed or undisputed, liquidated or unliquidated, matured or
unmatured, and whether or not accrued, and whether or not asserted or assertable
in law, equity, or otherwise, for, upon, or by reason of any act, omission, or
other matter, cause, or thing whatsoever, related to or arising from the Silo
Agreement, which Silo ever had, may have had, or now has against the Debtors,
the Reorganized Debtors (as defined in the Prepackaged Plan), or any of the
Debtor Related Parties.

 

18.           Effective as of the Effective Date, and without the need for
execution and delivery of additional documentation, Silo hereby finally and
forever and unconditionally releases and discharges the Ad Hoc Committee and the
Ad Hoc Committee’s current and former affiliates, subsidiaries, officers,
directors, managers, principals, employees, shareholders, agents, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals (collectively, the “Ad Hoc Committee
Related Parties”) from any and all claims, demands, actions, causes and rights
of action, lawsuits, debts, sums of money, accounts, covenants, contracts,
controversies, agreements, obligations, promises, trespasses, damages,
judgments, executions, losses, and liabilities of any kind or nature whatsoever,
whether at law, in equity, or otherwise, whether known or unknown, contingent or
absolute, suspected or

 

 

6 

 

unsuspected, disclosed or undisclosed, hidden or concealed, disputed or
undisputed, liquidated or unliquidated, matured or unmatured, and whether or not
accrued, and whether or not asserted or assertable in law, equity, or otherwise,
for, upon, or by reason of any act, omission, or other matter, cause, or thing
whatsoever, related to or arising from the Silo Agreement, which Silo ever had,
may have had, or now has against the Ad Hoc Committee or any of the Ad Hoc
Committee Related Parties.

 

19.           Effective as of the Effective Date, the Debtors, the reorganized
Debtors and the Ad Hoc Committee, including the members of the Ad Hoc Committee,
and on behalf of or for the benefit of any of the foregoing directly or
derivatively, hereby finally and forever and unconditionally release and
discharge Silo and Silo’s current and former affiliates, subsidiaries, officers,
directors, managers, principals, employees, shareholders, agents, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals (collectively, the “Silo Related
Parties”) from any and all claims, demands, actions, causes and rights of
action, lawsuits, debts, sums of money, accounts, covenants, contracts,
controversies, agreements, obligations, promises, trespasses, damages,
judgments, executions, losses, and liabilities of any kind or nature whatsoever,
whether at law, in equity, or otherwise, whether known or unknown, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, hidden or
concealed, disputed or undisputed, liquidated or unliquidated, matured or
unmatured, and whether or not accrued, and whether or not asserted or assertable
in law, equity, or otherwise, for, upon, or by reason of any act, omission, or
other matter, cause, or thing whatsoever, related to or arising from the Silo
Agreement, which the Debtors or the Ad Hoc Committee ever had, may have had, or
now or hereafter have against Silo or any of the Silo Related Parties.

 

 

7 

 

20.           This Stipulation shall constitute the full and entire agreement
amongst the Parties with regarding to the subject herein. For the avoidance of
doubt, this Stipulation shall supersede the Term Sheet.

 

21.           This Stipulation shall not be modified, altered, amended, or
vacated without the prior written consent of the Parties. Any such modification,
alteration, amendment, or vacation, in whole or in part, shall be subject to the
approval of the Court.

 

22.           This Stipulation may be executed in counterparts, each of which is
deemed an original, but when taken together constitute one and the same
document.

 

23.           This Stipulation shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to the
principles of conflicts of law and applicable federal law, including not limited
to the Bankruptcy Code.

 

24.           The Parties are authorized to take all actions necessary to
effectuate the relief granted pursuant to this Stipulation. The Court shall have
exclusive jurisdiction with respect to all matters arising from or related to
the interpretation, implementation or enforcement of this Stipulation, and the
Parties hereby consent to such jurisdiction to resolve any disputes or
controversies arising from or related to this Stipulation. Any motion or
application brought before the Court to resolve a dispute arising from or
related to this Stipulation shall be brought on notice as provided by and in
accordance with the Bankruptcy Rules and the Local Rules.

 

[Signature page follows]

 

 

8 

 

Dated: Denver, Colorado Dated: Tulsa, Oklahoma   February 1, 2017   February 1,
2017                   BONANZA CREEK ENERGY,   SILO ENERGY, LLC   INC.          
    410 17th Street, Suite 1400   6733 S. Yale Avenue   Denver, Colorado 80202  
Tulsa, Oklahoma 74136             By: Kaiser Midstream, LLC,       its Manager

 

        By: /s/ Cyrus D. Marter IV By: /s/ John Boone Name: Cyrus D. Marter IV
Name: John Boone Title: Senior Vice President, General Title: President  
Counsel and Secretary             Dated: Chicago, Illinois       February 1,
2017    

  

 



 

THE AD HOC COMMITTEE OF



UNSECURED NOTEHOLDERS

 

300 North LaSalle



Chicago, Illinois 60654

      By: /s/ Steven N. Serajeddini Name: Steven N. Serajeddini Title: Counsel
to the Ad Hoc Committee        

 



 

 

9 



 

